yay department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend b state c county d date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons shown below facts you are a b corporation formed on d you did not include articles of incorporation with your form_1023 application and incorrectly stated on form_1023 part ii that you are an unincorporated association your bylaws provide that you are organized for the charitable and educational_purposes of providing a courier service to qualified patients your bylaws state that you have one class of members and membership may be granted to any individual or corporation that supports the mission and purposes of the organization and pays the annual dues as set by the board_of directors you stated that your board shall consist of not less than three directors and each director shall hold office for a term of three years directors will elect their successors as members have no voting rights your collective membership agreement states that your mission is to provide a way for your members to collectively and cooperatively cultivate and distribute medical marijuana for medical purposes to qualified patients and primary caregivers who come together to collectively and cooperatively cultivate physician- recommended marijuana you stated that your methods of operation and business form fall under the catalog number 47630w letter rev guidelines of the b state attorney_general you also indicated that you provide and deliver medical marijuana in state regulated doses from qualified cultivators to doctor-qualified patients in c county that provide proper b identification and a b doctor’s recommendation to receive marijuana allowing you to attend to their medical needs you attached your business plan with your form_1023 application this business plan is composed of seven sections s s o s executive summary organization summary services market analysis summary strategy and implementation summary management summary personnel plan and financial plan your executive summary indicates that you work to enhance the lives of qualified patients stricken with maladies alternatively relieved by the administering of pharmaceutical grade thc tetrahydrocannabinol - cannabis medications you will deliver the prescribed thc-cannabis medications to qualified patients provide information about the medications and help patients understand the instructions provided by their doctors or other health practitioners you project to serve fifty to one-hundred patients per week in the first year and project to increase this number to two-hundred patients per week in year two you intend to apply any surplus cash_flow to community awareness legislative activities marketing activities or a contingency fund your organization summary states that you are a b nonprofit corporation you are focused on improving and enhancing the medical cannabis climate in the state of b by promoting the benefits of medical cannabis to the general_public protecting the rights of medicinal cannabis patients and caregivers and assisting patients to improve their overall well-being you listed three primary services in sec_3 of your business plan you will cultivate off-site medical cannabis or acquire said medication from collective members you will deliver medicinal cannabis to qualified patients and you will help qualified patients understand the instructions that their doctors or other health care practitioners will provide you will also develop an organization brochure to explain the benefits of membership to prospective members your market analysis summary detailed the various types of businesses involved with medical cannabis you also enclosed a comparative analysis of drinkers and smokers as compared to marijuana users your strategy and implementation summary detailed your main strategic goal of growing your membership your efforts to increase your membership include twice-annual visits to all patients within the city and telephone calls to potential members within the city by your executive director additionally you will conduct advertising and promotional activities question and answer sessions legislative and governmental agency education and mutual legal aid and support letter rev catalog number 47630w your management summary and personnel plan detailed the collaboration with your board_of directors and executive director as well as your employment of a professional lobbyist to keep you apprised of legislative activities and affect desired outcomes your financial plan indicates you will fund growth solely through cash_flow rather than through borrowing or assessment of members projected profits may be applied to legislative activities marketing activities or various contingencies law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order to be exempt an organization described in sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which it is created are broader than the purposes specified in sec_501 the fact that the actual operations of such organization have been exclusively in furtherance of one or more exempt purposes shall not be sufficient to permit the organization to meet the organizational_test sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization will not be operated exclusively for exempt purposes if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals or shareholders of the organization sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 ed however a_trust is invalid if its purpose is illegal restatement second of trusts section letter rev catalog number 47630w u s c section defines marijuana as all parts of the plant cannabis sativa l whether growing or not the seeds thereof the resin extracted from any part of such plant and every compound manufacture salt derivative mixture or preparation of such plant its seeds or resin u s c sec_812 sch i c lists marijuana as a hallucinogenic substance and includes it on schedule i of the schedules of controlled substances a schedule i substance is a substance that has a high potential for abuse has no currently accepted medical use in treatment in the united_states and there is a lack of accepted safety for use of the drug under medical supervision u s c sec_841 known as the controlled substances act states that it is illegal for anyone to knowingly or intentionally manufacture distribute or dispense or possess with intent to manufacture distribute or dispense a controlled substance revrul_61_170 1961_2_cb_112 holds that a nurses’ association which maintains an employment register primarily for the employment of its members is not entitled to exemption under sec_501 the organization is primarily engaged in the performance of personal services by operating an employment service principally for the benefit of its members public participation in the management and support of the organization is negligible it draws its support primarily from members and a board_of trustees composed of professional nurses controls the organization without public participation of any kind therefore the organization is not free from substantial private benefit considerations in the operation of the nurses’ register revrul_69_175 1969_1_cb_149 holds that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private rather than a public interest the organization’s income approximately equals the expenses involved in its operations revrul_75_384 1975_2_cb_204 holds that a nonprofit organization whose purpose was to promote world peace disarmament and nonviolent direct action did not qualify for exemption under sec_501 of c the organization’s primary activity was to sponsor antiwar protest demonstrations in which demonstrators were urged to violate local ordinances and commit acts of civil disobedience citing the law of trusts the ruling stated that all charitable organizations are subject_to the requirement that their purposes cannot be illegal or contrary to public policy 532_us_483 reiterates that there is only one exception from the act for cannabis government-approved research projects it is clear from the text of the act that congress has made a determination that marijuana has no medical benefits worthy of an exception id pincite in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 95_us_303 the court noted that a charitable use whether neither law nor public policy forbids may be applied to almost anything that tends to promote the well-doing and well-being of social man in mysteryboy inc v commissioner t c memo the tax_court held that the organization failed the operational_test partly because the organization proposed to promote illegal activities catalog number 47630w letter rev in 505_f2d_1068 cir the court held that an organization has the burden of proving that it satisfies the requirements of the particular exemption statute the court noted that whether an organization has satisfied the operational_test is a question of fact application of law based on the information you provided in your application and supporting documentation we conclude that you are not organized and operated exclusively for exempt purposes under sec_501 of the code an organization can be recognized under sec_501 only if it is both organized and operated exclusively for charitable educational or other exempt purposes as detailed in sec_1_501_c_3_-1 of the regulations if an organization fails to meet either the organizational_test or the operational_test it is not exempt you do not satisfy the operational_test as detailed in sec_1_501_c_3_-1 of the regulations whether an organization operates exclusively in furtherance of an exempt_purpose is a question of fact as detailed in harding hospital f 2d pincite an organization seeking tax-exempt status under sec_501 of the code carries the burden of proving that it satisfies the requirements of the statute only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states u s pincite the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the common_law of trusts specifies that a charitable_trust cannot be created for an illegal purpose see restatement second of trusts section similarly the supreme court noted in ould v washington hospital for foundlings u s pincite that a charitable use where neither law nor public policy forbids may be applied to almost anything that tends to promote the well-doing and well-being of social man like a_trust a sec_501 organization cannot be created for a purpose that is illegal see revrul_75_384 supra mysteryboy inc v commissioner t c memo organization that encouraged sexual activity with minors with the goal to repeal child pornography and rape laws was not exempt from federal income_taxation activities of the organization violated public policy as reflected in federal and state laws your primary activity the distribution of cannabis is illegal federal_law does not recognize any health benefits of cannabis and classifies it as a controlled substance as detailed in u s c sec_812 schedule i c federal_law under u s c sec_841 prohibits the manufacture distribution possession or dispensing of a controlled substance additionally as detailed in united_states v oakland cannabis buyers’ cooperative u s pincite congress has determined that marijuana as defined in u s c section has no medical benefits worthy of an exception to the general_rule that the manufacture and distribution of cannabis is illegal current federal_law prohibits the use of cannabis except in limited circumstances those limited circumstances do not include the use of cannabis for medicinal purposes the fact that b legalized distribution of cannabis to a limited extent is not determinative because under federal_law distribution of cannabis is illegal because you advocate and engage in activities that contravene federal_law you serve a substantial nonexempt purpose you also operate for private purposes rather than the public interest sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless it serves a public rather than a private interest specifically an organization that operates primarily for the letter rev catalog number 47630w benefit of its members serves the interests of a select group of individuals rather than the community’s or public’s interest as detailed in revenue rulings and a business or activity that assists the community incidentally and only provides benefits to a limited number of members of the community more than incidentally is not charitable to satisfy the organizational_test an organization’s organizing document or subsequent amendments must limit its purposes to those listed in sec_501 additionally the organizing document must not expressly empower the organization to engage more than insubstantially in activities that are not in furtherance of those exempt purposes you do not satisfy the organizational_test described in sec_1_501_c_3_-1 of the regulations your stated purpose in section dollar_figure of your bylaws indicates that you are organized to provide courier services to qualified patients this is broader than the purposes specified in sec_501 and you are not considered to be organized exclusively for one or more exempt purposes as described in sec_1_501_c_3_-1 of the regulations lastly you stated in form_1023 part ii item that you are an unincorporated association you did not enclose a copy of your articles of association constitution or other similar organizing document that is dated and includes at least two signatures you have not included documentation from an organizing document limiting your purposes to one or more exempt purposes under sec_501 of the code conclusion based on the facts and information submitted you are not organized and operated exclusively for exempt purposes your primary purpose of distributing cannabis not only violates federal_law but also furthers a substantial nonexempt purpose you also operate for private purposes rather than the public interest an organization that operates primarily for the benefit of its members serves the interests of a select group of individuals rather than the community’s or the public’s interest a business or other activity that assists the community incidentally and only provides benefits to a limited number of members of the community more than incidentally is not charitable therefore you are not described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter jeffrey i cooper director exempt_organizations ruling and agreements sincerely enclosure publication letter rev catalog number 47630w
